Citation Nr: 1641603	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  04-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and major depressive disorder (MDD).

2.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability, to include an effective date prior to November 26, 2002, for the award of the 10 percent evaluation.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to June 1986, to include a tour of duty in the Republic of Korea from December 1983 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran testified at a Decision Review Officer (DRO) hearing and at a Board hearing before the undersigned Veterans Law Judge in October 2004 and March 2007, respectively, as to solely the lumbar spine issue on appeal; transcripts of those hearings are associated with the claims file.

Respecting the lumbar spine claim, the Board remanded that claim in July 2007 for additional development.  The case was returned to the Board in September 2008, at which time the Board denied a compensable evaluation for the Veteran's lumbar spine disability.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties agreed to jointly vacate and remand the case back to the Board in August 2009.  

The case was subsequently returned to the Board in March 2010, at which time the Board awarded a 10 percent evaluation for the Veteran's lumbar spine disability, although an award in excess of 10 percent was denied at that time.  The Veteran again timely appealed that Board decision to the Court; during the pendency of that appeal, the parties again jointly agreed to vacate the March 2010 Board decision respecting the denial of an evaluation in excess of 10 percent for the Veteran's lumbar spine disability, and to remand that claim back to the Board in September 2010.  The case was returned to the Board in August 2011, at which time the Board remanded the lumbar spine claim for additional development; the case was again returned to the Board in September 2013, when the Board again remanded the claim at that time for additional development.  The lumbar spine claim has again been returned to the Board at this time for further appellate review.  

Furthermore, the Board previously referred a clear and unmistakable error (CUE) claim to the AOJ regarding the assignment of a 10 percent evaluation for his lumbar spine disability, effective November 26, 2002; the AOJ has not adjudicated that separate claim at this time.  However, the Board has decided at this time not to again refer that claim, as the issue of the propriety of the assignment of that effective date is essentially part and parcel of the increased evaluation claim on appeal at this time, particularly given the provisions of 38 C.F.R. § 3.400(o).  As that claim is encompassed by the increased evaluation claim on appeal, the Board has instead recharacterized the lumbar spine issue on appeal in order to more accurately reflect the Veteran's contentions on appeal.

Regarding the psychiatric claim, the Veteran initially filed his claim for a schizoaffective disorder in April 2006; the AOJ denied that claim in the October 2006 rating decision.  After the Veteran submitted a timely notice of disagreement with that issue, the Board remanded the issue in August 2011 for issuance of a statement of the case as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran perfected his appeal of that claim in December 2012, and the Board remanded the claim for additional development in September 2013.  That claim has also been returned to the Board at this time for further appellate review.  

The Board notes, however, that it only remanded the schizoaffective disorder claim in August 2011 and September 2013.  However, since filing his service connection claim for a schizoaffective disorder in April 2006, the Veteran has also filed claims for and been denied service connection for major depressive disorder and PTSD; the Veteran also filed to reopen service connection for PTSD and the AOJ denied reopening that claim during the appeal of the schizoaffective disorder claim.  

While the Board only previously dealt with the schizoaffective disorder and did not address any other psychiatric disorder, the Board previously erred by failing to broaden the scope of the Veteran's schizoaffective disorder on appeal in order to include all psychiatric disorders that he may have been diagnosed with or claiming during the appeal period.  Consequently, the Board must correct that error at this time, and has broadened the claim on appeal to include all possible psychiatric disorders, to specifically include PTSD and MDD at this time.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Moreover, regarding the PTSD claim specifically, the need to provide new and material evidence is not warranted at this time, as that claim should have been previously considered under appeal since April 2006.  In short, there is no final decision on the PTSD issue and therefore there is no need for the Veteran to provide new and material evidence to reopen that claim.

Finally, in the September 2013 Board decision, the Board referred a claim of entitlement to TDIU at that time, noting that it had been raised by the record.  The Board notes that it should have taken jurisdiction over that claim at that time, as stemming from the Veteran's lumbar spine increased evaluation claim on appeal.  The Board has corrected that error and taken jurisdiction over the TDIU claim at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Regarding the psychiatric disorder, the Veteran's private treatment records document diagnoses of PTSD, schizoaffective, and major depressive disorders.  The Veteran underwent a VA examination in July 2012 and that examiner provided an opinion; the Board asked for an addendum opinion in September 2013, and the Board acknowledges that the addendum opinion obtained in March 2014 substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, notwithstanding that compliance, the examiner solely addressed the Veteran's schizoaffective disorder, without mention of the noted PTSD and major depressive disorders.  Consequently, the Board finds that examination to be inadequate at this time; a remand of that claim is necessary in order to afford the Veteran another examination which adequately addresses all of his psychiatric disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Turning to the lumbar spine claim, the Board acknowledges that the September 2013 remand instructions to obtain an addendum opinion were substantially complied with.  See Stegall, supra.  However, the Board has reviewed the July 2012 VA examination report; while there are findings regarding active range of motion testing, it does not appear that the examiner tested the Veteran in passive range of motion, in weightbearing and non-weightbearing, or tested the opposing joint, if possible and appropriate.  In a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, based on review of the July 2012 VA examination, the Board must find that examination is inadequate.  The lumbar spine claim must therefore be remanded in order to obtain adequate and appropriate VA examination.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Furthermore, the Veteran filed his claim for increased evaluation for his lumbar spine in November 2002; the regulations and Rating Schedule relating to evaluating the Veteran's lumbar spine disability have therefore changed during the appeal period, particularly given the provisions of 38 C.F.R. § 3.400(o) and the need to look up to one year prior to the Veteran's date of claim in this case.  Consequently, three sets of rating criteria are implicated in this case.  

The AOJ last adjudicated the increased evaluation claim in an April 2014 supplemental statement of the case.  However, from the face of that document, the Board is unable to ascertain whether all three sets of potentially relevant rating criteria were properly contemplated by the AOJ.  Thus, regardless of the need to obtain an adequate VA examination, the lumbar spine claim must be remanded in order for the AOJ to properly consider all appropriate rating criteria applicable in this case, particularly all rating criteria in effect since November 26, 2001.  

In light of the need to remand the above issues, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran, respecting that claim.

Finally, the Board notes that the Veteran submitted an application for the use of VA's Vocational Rehabilitation services.  Those records are not in the claims file and may be potentially relevant to the TDIU claim.  On remand, those Vocational Rehabilitation records, as well as any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.

2.  Obtain any and all VA treatment records from the Tampa VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should then indicate whether the Veteran has any radiculopathy, bowel or bladder dysfunction, and/or any other neurological complications associated with his lumbar spine disability.  

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include PTSD, MDD, and schizoaffective disorder, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD, MDD and schizoaffective disorder.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made.

The examiner must consider and explain whether any psychiatric diagnosis is appropriate under either the DSM-IV and/or the DSM-V.  

The examiner should opine whether the Veteran's psychiatric disorders at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service. 

The examiner should also opine whether the Veteran's psychiatric disorders are at least as likely (a) caused by; or (b) aggravated by the Veteran's service-connected lumbar spine disability, to include any pain associated with that disability.  

If aggravation of the Veteran's psychiatric disorders by his service-connected lumbar spine disorder is found, the examiner must attempt to establish a baseline level of severity of his psychiatric disorders prior to aggravation by the service-connected lumbar spine disability.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

In particular, the examiner should discuss the Veteran's statements that his psychiatric symptoms began in 1984 after his return from the Republic of Korea.  The examiner should additionally address whether the motor vehicle accident in August 1986, two months after his discharge from service, is the etiological cause of his current psychiatric disorders.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following completion of the above, the AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include PTSD, MDD, and schizoaffective disorder; increased evaluation for his lumbar spine disability, to include an effective date prior to November 26, 2002, for the award of the 10 percent evaluation, and to include all applicable rating criteria since November 26, 2001; and, entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

